Citation Nr: 1146798	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-19 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder condition. 

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lumbar spine degenerative arthritis, claimed as back and left side leg pain.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1941 to September 1945.  

This matter is on appeal from decisions issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee; in August 2008 by the RO in Cleveland, Ohio, and in October 2009 by the RO in Nashville, Tennessee.  Jurisdiction of the appeal is currently with the RO in Nashville, Tennessee.  

In an August 2010 decision, the Board denied the appeals for entitlement to service connection for a low back and a right shoulder disorder because new and material evidence had not been received to reopen the previously denied claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court vacated the Board's August 2010 decision and remanded the case for the Board to consider more recently submitted evidence that had not been previously considered by the Board, but which was constructively of record at the time the Board issued its August 2010 decision.  As the Veteran has waived RO consideration of this evidence, the Board may include it in its decision below in order to be compliant with the Court's instructions, without prejudice.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision dated in March 2005, the Board denied service connection for a back and shoulder condition.  Although that decision was appealed to the United States Court of Appeals for Veterans Claims, the Court affirmed the Board's decision, and it represents the last final denial of these claims.  

2.  The evidence received since the March 2005 Board decision is either not new or does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  The evidence received since the March 2005 Board decision is either not new or does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 Board decision, which denied service connection for a back and shoulder condition, is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the March 2005 Board decision is not new and material and the claim of service connection for a back disability is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The evidence received since the March 2005 Board decision is not new and material and the claim for service connection for a right shoulder disability is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the duty to notify was satisfied by way of letters sent to the Veteran in August 2007 and April 2008 that fully addressed all notice elements and were sent prior to the initial AOJ decisions in these matters.  The letters also informed the Veteran of the information necessary to reopen the claims, the bases for denial in the prior decisions, and the evidence necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denials.  Additionally they provided notice on how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, adequate notice has been provided.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a claim to reopen, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened and VA's duties have been fulfilled.  VA does not have a duty to provide a VA medical opinion if the claim is not reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c). 

As discussed above, in this case, the AOJ complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claims.  The RO obtained VA treatment records, and also helped the Veteran obtain private treatment records identified.  The Veteran did not identify any other pertinent records necessary to substantiate his claim.  Since no new and material evidence has been received, a VA medical opinion is not required.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  38 C.F.R. § 3.156.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran is claiming entitlement to service connection for a low back disorder and a right shoulder disorder, both of which he asserts are due to his active duty service.  Both of these claims have been previously denied.  

Specifically, the Veteran was originally denied service connection for a back disability in December 1989 on the basis that there was no evidence of an in-service injury or event which caused his back condition.  The claim was again denied in March 1998, where the RO concluded that new and material evidence had not been submitted to reopen the previously denied claim. 

Regarding the Veteran's right shoulder disorder, this claim was first denied by the RO in November 1998 on the basis that no evidence linking any current disorder to an injury or event in active service.  The Veteran appealed both the March and November 1998 RO decisions to the Board.

In an August 2003 decision, the Board reopened the previously denied claim of service connection for a back disability and remanded the reopened claim, along with the claim of service connection for a shoulder disorder back to the RO for additional development of the record.  Upon completion of the requested development, the Board issued a March 2005 decision that denied entitlement to service connection for both claims based on the lack of treatment for, or complaints of, either condition during service. 

Specifically, the Board noted a lack of objective findings of a chronic back or right shoulder disability during service, at separation from service, and for many years following discharge from service.  The Board also cited opinions by VA examiners, who concluded that the Veteran's current low back and right shoulder disabilities were less likely than not related to any injury in service.  The decision also evaluated evidence in favor the of the Veteran's claim, and weighed this favorable evidence against the negative evidence of record, and found that the negative evidence of record outweighed the favorable evidence.  The favorable evidence included lay statements and private medical opinions, primarily based on the Veteran's lay statements, asserting that the Veteran had back pain since service.  The negative evidence included a lack of objective findings of a chronic back disability during service, at separation from service, and for many years following discharge from service, as well as VA examiner's opinions concluded that the Veteran's current back disability was less likely than not related to any injury in service.  Similar reasons and bases were provided for the denial of the right shoulder claim.

The Veteran appealed the Board's March 2005 decision to the Court, which affirmed the March 2005 Board decision in December 2006.  See Buis v. Nicholson, 21 Vet. App. 521, 2006 WL 3841543 (2006) (Unpublished Decision).  As the Veteran did not appeal the Court's December 2006 decision to the Federal Circuit, the Board's March 2005 decision represents the last final denial of the claims.  

The evidence of record at the time of the March 2005 decision included the Veteran's service treatment records, VA outpatient treatment records from July 1989 to March 2004; private treatment records and medical opinions dated from April 1986 to November 1998, and VA examinations dated in July 1989, May 2003 and March 2004.  In addition to these records, the Veteran has submitted private treatment records from two facilities for the periods from 1984 through 1998 and from 1986 through 1997, respectively.  

Currently, the Veteran contends that he has had back and shoulder pain since service.  He maintains that he injured his back, shoulder, and groin during service at the same time, and was treated for a hernia injury; and, perhaps the hernia injury was really a misdiagnosed back injury.  Since the March 2005 Board decision became final, the evidence now includes VA treatment records from 2005 to 2008, as well as private treatment records from 2007 to 2009.  The Veteran has also undergone new VA examination in July 2007, and submitted copies of relevant service treatment records, statements by treating physicians in support of his claims and other private treatment notes from 1986.  Moreover, he has submitted statements, as well as statements by friends and family, regarding his disorders.  

After reviewing the evidence since the last final denial of the claims, the Board determines that neither claim should be reopened, as none of the evidence is both new and material to an unestablished fact necessary to support the claim.  

As an initial matter, some of the evidence submitted since the last final denial has been previously considered.  Specifically, the Veteran resubmitted an X-ray report from April 1986 and a November 1998 letter from a private physician, C.D., MD who opined that the Veteran's shoulder disorder was related to active duty service.  He has also resubmitted service treatment records from 1945.  However, the Board's March 2005 decision indicates that this evidence was considered at that time.  See Board Decision at 4-5 (March 22, 2005).  Therefore, as this evidence has been previously considered, it is not "new," and is insufficient to warrant reopening of either claim.  

In addition to the above, the evidence also includes a statement made by C.D., MD, in October 2005, who once again stated that the Veteran's lumbar spine and right shoulder disorders were more likely than not related to firing rifles in service.  While this statement was not part of the record at the time of the last final denial, the October 2005 memo/opinion is essentially identical to the memo/opinion provided by Dr. C.D in November 1998.  Therefore, even though the October 2005 opinion was not previously considered, it is essentially duplicative of a previously considered statement, and it is not "new" under the requirements of 38 C.F.R. § 3.156.  As such, neither of the claims may be reopened on the basis of this evidence.  

As for the remaining evidence submitted since the last final denial of the claim, this evidence is "new" in that it was not considered prior to the last final denial.  However, it is nonetheless not "material," as it does not relate to an unestablished face necessary to support the claim.  First, substantially all of the VA outpatient treatment records submitted since that time do not address the presence of either a shoulder or low back disorder.  Of the ones that do, only current complaints were described.  For example, in May 2008, the Veteran indicated a history of chronic low back pain, but there was no discussion of the underlying etiology.  Additionally, in March 2010, the Veteran complained of left back pain which he characterized as an "old war injury that flares about every 5 years."  However, the fact that the Veteran asserts low back symptoms since active duty is something that was addressed by the Board in the March 2005 decision.  These assertions are certainly not new.  

Similarly, substantially all of the Veteran's private treatment records do not address either a shoulder or low back disorder.   In fact, the only significant evidence related to either of these disorders is a September 2007 radiological imaging report that revealed degenerative disc disease and spondylosis in the lumbar spine.  However, it is not material because it does not indicate the nature or etiology of this disorder.  

In addition to the outpatient treatment records, the evidence also includes a VA examination report from July 2007 and a March 2008 Aid and Attendance examination report.  However, the July 2007 VA examination was limited to claims other than the ones on appeal and therefore is not material.  Moreover, while the March 2008 examination did note that the Veteran has degenerative disc disease, there was no indication that it was related to service.  Therefore, while the above evidence is "new" in that it had not been previously considered, it is nonetheless not material, as none of it relates to an unestablished fact necessary to support the claims.  Namely, none of this evidence reflects an injury to the low back or right shoulder in service.  

Finally, the evidence includes statements made by the Veteran, as well as his friends and family, related to the claims on appeal.  As an initial matter, many of these statements relate to claims that are not on appeal, and are not relevant here.  Additionally, the Veteran's statement from October 1989 was considered prior to the last final denial.  

The Veteran submitted additional statements in July 2009 and July 2010 asserting that he hurt his right shoulder and back during active duty.  He specifically attributed his right shoulder disorder to the use of M-1 rifles while in service.  These statements of continuity of symptoms since active duty is evidence that was previously addressed in the Board's March 2005 decision. See Board Decision at 6-7 (March 22, 2005).  

Regarding the statements provided by friends and family, these also do not constitute evidence of an active duty injury.  Specifically, in a July 2009 statement, the Veteran's daughter stated that the Veteran has complained of low back pain and right shoulder symptoms for a long period of time, and that he related to her that they began during active duty.  Again, this evidence is merely duplicative of evidence previously considered.  Moreover, her observations are based completely on the Veteran's own assertions which, as addressed above, were previously considered in the March 2005 Board decision. 

Additionally, while a friend of the Veteran submitted a statement in support of the Veteran's claims in July 2010, it does not raise the possibility that the Veteran was injured during active duty.  Specifically, this statement indicates only that the Veteran did not have these disorders prior to service and that he has them now.  The Board has already conceded that the Veteran's disorders did not exist prior to service and has also recognized the existence of these disorders currently.  Thus, this evidence is neither new nor material.  Likewise, this statement does not provide any indication that his current disorders originated in service, which is the fundamental basis for the last final denial.  

In any event, even if the statements disclosed new information, the assertions of an injury in service, alone, would not be sufficient to reopen the claim, as a lay person is not competent to offer an opinion that requires medical expertise, and consequently the statements do not constitute new and material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).

Consequently, none of the current evidence submitted by the Veteran since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  Thus, the Veteran's claims to reopen must be denied.   

	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for a right shoulder disability is denied. 

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for lumbar spine degenerative arthritis, claimed as back and left side leg pain is denied.




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


